Exhibit 10.38


SEVERANCE AGREEMENT AND GENERAL RELEASE


THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter "Release") is made and
entered into by and between DONAGH M. HERLIHY (“Employee”) and OS MANAGEMENT,
INC. (“Employer”). The parties desire to settle any and all disputes between
them on terms that are mutually agreeable. Accordingly, in consideration of the
mutual promises set forth below, Employer and Employee agree as follows:


1.
Employer will provide Employee with good and valuable consideration as specified
below in return for Employee’s execution of this Release, which is intended to
fully and finally resolve any and all matters between Employer and Employee,
whether actual or potential, on terms that are mutually agreeable.



2.
By entering into this Release, Employer does not admit any underlying liability
to Employee. Neither Employer nor Employee is entering this Release because of
any wrongful acts of any kind.



3.
Employee promises and obligates himself to perform the following covenants under
this Release:



a.)
Employee agrees his employment with Employer is severed effective January 26,
2020 (“Separation Date”). However, Employee shall cease performing duties on
Employee’s behalf as of January 14, 2020. Employee shall remain reasonably
available to Employer via telephone and e-mail through the Separation Date, for
transfer of knowledge.



b.)
Acting for himself, his heirs, personal representatives, administrators and
anyone claiming by or through him or them, Employee unconditionally and
irrevocably releases, acquits and discharges Employer and its Releasees (as
defined below) from any and all Claims (as defined below) that Employee (or any
person or entity claiming through Employee) may have against Employer or its
Releasees as of the date of this Release.



i)
The phrases “Employer” or “Company” or “Employer and its Releasees” shall mean
OS Management Inc. and all of its direct and indirect parents, (including but
not limited to Bloomin’ Brands, Inc. and OSI Restaurant Partners, LLC), direct
and indirect affiliates (including but not limited to Outback Steakhouse of
Florida, LLC, Bonefish Grill, LLC, Carrabba’s Italian Grill, LLC, OS Prime, LLC,
OS Pacific, LLC, DoorSide, LLC and OS Restaurant Services, LLC), and all of the
past and present directors, officers, partners, shareholders, supervisors,
employees, representatives, successors, assigns, subsidiaries, parents, and
insurers of OS Management, Inc. and its parents and affiliates.



ii)
The term “Claims” shall include lawsuits, causes of action, liabilities, losses,
damages, debts, demands, controversies, agreements, duties, obligations,
promises and rights of every kind. The term “Claims” shall





    
 
Page 1 of 10
Employee Initials: /s/ DH

--------------------------------------------------------------------------------




include Claims arising from any source, including but not limited to contracts,
statutes, regulations, ordinances, codes, or the common law, including claims
arising under the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq., as
amended), the Americans with Disabilities Act of 1990 (42 U.S.C. § 12101 et
seq., as amended), the Family Medical Leave Act of 1993 (29 U.S.C. § 2601, et
seq., as amended), the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.,
as amended), the Lilly Ledbetter Fair Pay Act of 2009 (Pub.L. 111-2, S. 181),
the Employee Retirement Income Security Act of 1974 (ERISA) (29 U.S.C. § 1001 et
seq., as amended), 42 U.S.C. § 1981, the Age Discrimination in Employment Act of
1967 (as amended), the continuation coverage provisions of the Omnibus Budget
Reconciliation Act of 1986 (29 U.S.C. § 623 et seq., as amended), the Florida
Civil Rights Act of 1992 (§ 760.01 et seq., Florida Statutes, as amended), and
all other federal, state, and local laws dealing with discrimination,
retaliation, wages, leave, benefits, or workplace policies, as well as claims
for unpaid wages, unpaid commissions, breach of contract, wrongful termination,
retaliation, intentional infliction of emotional distress, negligent hiring,
invasion of privacy, defamation, slander, assault, battery, or any other tort
arising out of or connected in any way to the employment relationship. The term
“Claims” shall include injuries or damage of any nature, regardless of whether
such injuries or damage arise from accident, illness, occupational disease,
negligence, intentional act, or some other origin. The term “Claims”
specifically includes third-party claims for indemnity or contribution against
Employer or its Releasees. The term “Claims” shall be construed to include any
and all Claims meeting the definitions in this subparagraph without regard to
whether those Claims are asserted or unasserted, known or unknown, ripe or
unripe, direct or indirect, conditional or unconditional.


c.)
Employee was granted the option to purchase 250,000 shares of the common stock
of Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "2014 Options")
pursuant to that certain Option Agreement with a grant date of October 1, 2014
(the "2014 Option Agreement”). Employee agrees 187,000 of the 2014 Options were
previously vested and exercised. The remaining 62,500 of the 2014 Options are
vested and unexercised and shall remain vested and exercisable for 365 calendar
days following the Separation Date. Employee agrees that as of 12:01 a.m. (Tampa
time) on the 365th calendar day immediately following the Separation Date, the
2014 Option Agreement is hereby cancelled, terminated and deemed null and void
ab initio.



d.)
Employee was granted the option to purchase 26,471 shares of the common stock of
Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "2015 Options")
pursuant to that certain Option Agreement with a grant date of February 26, 2015
(the "2015 Option Agreement”). Employee agrees all 26,471 shares of the 2015
Options are vested and unexercised and shall remain vested and exercisable for
365 calendar days following the Separation Date. Employee agrees that as of
12:01 a.m. (Tampa time) on the 365th calendar day immediately following the
Separation





    
 
Page 2 of 10
Employee Initials: /s/ DH

--------------------------------------------------------------------------------




Date, the 2015 Option Agreement is hereby cancelled, terminated and deemed null
and void ab initio.


e.)
Employee was granted the option to purchase 31,335 shares of the common stock of
Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "2016 Options")
pursuant to that certain Option Agreement with a grant date of February 25, 2016
(the "2016 Option Agreement”). Employee agrees 15,667 shares of the 2016 Options
were previously vested and exercised. Employees agrees 7,834 shares of the 2016
Options are vested and unexercised and shall remain vested and exercisable for
365 calendar days following the Separation Date. Employee agrees the remaining
7,834 shares of the 2016 Options are unvested and hereby forfeited, cancelled,
terminated and deemed null and void ab initio. Employee agrees that as of 12:01
a.m. (Tampa time) on the 365th calendar day immediately following the Separation
Date, the 2016 Option Agreement is hereby cancelled, terminated and deemed null
and void ab initio.



f.)
Employee was granted the option to purchase 32,080 shares of the common stock of
Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "2017 Options")
pursuant to that certain Option Agreement with a grant date of February 24, 2017
(the "2017 Option Agreement”). Employee agrees 8,020 shares of the 2017 Options
were previously vested and exercised. Employee agrees 8,020 shares of the 2017
Options are vested and unexercised and shall remain vested and exercisable for
365 calendar days following the Separation Date. Employee agrees the remaining
16,040 shares of the 2017 Options are unvested and hereby forfeited, cancelled,
terminated and deemed null and void ab initio. Employee agrees that as of 12:01
a.m. (Tampa time) on the 365th calendar day immediately following the Separation
Date, the 2017 Option Agreement is hereby cancelled, terminated and deemed null
and void ab initio.



g.)
Employee was granted the option to purchase 22,284 shares of the common stock of
Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "2018 Options")
pursuant to that certain Option Agreement with a grant date of February 23, 2018
(the "2018 Option Agreement”). Employee agrees 5,571 shares of the 2018 Options
are vested and unexercised and shall remain vested and exercisable for 365
calendar days following the Separation Date. Employee agrees the remaining
16,713 shares of the 2018 Options are unvested and hereby forfeited, cancelled,
terminated and deemed null and void ab initio. Employee agrees that as of 12:01
a.m. (Tampa time) on the 365th calendar day immediately following the Separation
Date, the 2018 Option Agreement is hereby cancelled, terminated and deemed null
and void ab initio.



h.)
Employee was granted the option to purchase 27,883 shares of the common stock of
Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "2019 Options")
pursuant to that certain Option Agreement with a grant date of February 19, 2019
(the "2019 Option Agreement”). Employee agrees none of the 2019 Options are
vested and all are hereby forfeited, cancelled, terminated and deemed null and
void





    
 
Page 3 of 10
Employee Initials: /s/ DH

--------------------------------------------------------------------------------




ab initio. Employee agrees the 2019 Option Agreement is hereby cancelled,
terminated and deemed null and void ab initio.


i.)
Employee was awarded 13,442 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) restricted stock units (the "2016 Restricted Stock") pursuant to that
certain Restricted Stock Agreement with a grant date of February 25, 2016 (the
"2016 Restricted Stock Agreement"). Employee agrees 10,081 of the 2016
Restricted stock units were previously vested and distributed. Employee agrees
3,361 of the 2016 Restricted stock units are unvested and hereby forfeited,
canceled, terminated and deemed null and void ab initio. The 2016 Restricted
Stock Agreement is hereby forfeited, cancelled, terminated and deemed null and
void ab initio.



j.)
Employee was awarded 13,467 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) restricted stock units (the "2017 Restricted Stock") pursuant to that
certain Restricted Stock Agreement with a grant date of February 24, 2017 (the
"2017 Restricted Stock Agreement"). Employee agrees 6,733 of the 2017 Restricted
stock units were previously vested and distributed. Employee agrees 6,734 of the
2017 Restricted stock units are unvested and hereby forfeited, canceled,
terminated and deemed null and void ab initio. The February 2017 Restricted
Stock Agreement is hereby forfeited, cancelled, terminated and deemed null and
void ab initio.



k.)
Employee was awarded 9,516 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) restricted stock units (the "2018 Restricted Stock") pursuant to that
certain Restricted Stock Agreement with a grant date of February 23, 2018 (the
"2018 Restricted Stock Agreement"). Employee agrees 2,379 of the 2018 Restricted
stock units were previously vested and distributed. Employee agrees 7,137 of the
2018 Restricted stock units are unvested and hereby forfeited, canceled,
terminated and deemed null and void ab initio. The February 2018 Restricted
Stock Agreement is hereby forfeited, cancelled, terminated and deemed null and
void ab initio.



l.)
Employee was awarded 10,731 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) restricted stock units (the "2019 Restricted Stock") pursuant to that
certain Restricted Stock Agreement with a grant date of February 19, 2019 (the
"2019 Restricted Stock Agreement"). Employee agrees none of the 2019 Restricted
stock units are vested and all are hereby forfeited, canceled, terminated and
deemed null and void ab initio. The February 2019 Restricted Stock Agreement is
hereby forfeited, cancelled, terminated and deemed null and void ab initio.



m.)
Employee was awarded 9,915 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) Performance Share Units awards (the "2017 Performance Share Units")
pursuant to that certain Performance Share Units Agreement with a grant date of
February 24, 2017 (the "2017 Performance Share Units Agreement"). Employee
agrees none of the 2017 Performance Share Units awards are vested and all are
hereby forfeited, cancelled, terminated and deemed null and void. The 2017









    
 
Page 4 of 10
Employee Initials: /s/ DH

--------------------------------------------------------------------------------




Performance Share Units Agreement is hereby forfeited, cancelled, terminated and
deemed null and void ab initio.


n.)
Employee was awarded 7,029 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) Performance Share Units awards (the "2018 Performance Share Units")
pursuant to that certain Performance Share Units Agreement with a grant date of
February 23, 2018 (the "2018 Performance Share Units Agreement"). Employee
agrees none of the 2018 Performance Share Units awards are vested and all are
hereby forfeited, cancelled, terminated and deemed null and void. The 2018
Performance Share Units Agreement is hereby forfeited, cancelled, terminated and
deemed null and void ab initio.



o.)
Employee was awarded 8,048 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) Performance Share Units awards (the "2019 Performance Share Units")
pursuant to that certain Performance Share Units Agreement with a grant date of
February 19, 2019 (the "2019 Performance Share Units Agreement"). Employee
agrees none of the 2019 Performance Share Units awards are vested and all are
hereby forfeited, cancelled, terminated and deemed null and void. The 2019
Performance Share Units Agreement is hereby forfeited, cancelled, terminated and
deemed null and void ab initio.



p.)
Employee waives and relinquishes any rights that Employee may have to claim
reimbursement from Employer and its Releasees for attorney’s fees, litigation
costs or expenses that Employee may have incurred in the course of obtaining
legal advice on any matter related to Employer, except as otherwise expressly
provided for herein.



q.)
Employee waives and disclaims any right to any damages, compensation, or other
personal relief that may be recovered at any time after the execution of this
Release as a result of any proceeding arising out of or related to the
employment relationship that is brought under the jurisdiction or authority of
the Equal Employment Opportunity Commission ("EEOC"), the Florida Commission on
Human Relations, the U.S. Department of Labor, or any other local, state, or
federal court or agency. If any such agency or court assumes jurisdiction of or
files any complaint, charge, or proceeding against Employer or its Releasees,
Employee shall request such agency or court to dismiss or withdraw from the
matter. Notwithstanding any other term or provision of this Release, nothing in
this Release is intended or shall be construed to prohibit Employee, with or
without notice to the Employer or Employer’s Releasees, from filing a charge
with, directly communicating with or participating in any investigation or
proceeding conducted by any local, state or federal agency regarding any
possible law violation. Employee acknowledges and agrees, however, that, except
with respect to any award pursuant to Section 21F of the Securities Exchange Act
of 1934, as amended, or any award administered by the U.S. Occupational Safety
and Health Administration, Employee waives any right to monetary damages,
attorneys’ fees, costs and equitable remedies related to or arising from any
such charge, or ensuing complaint or lawsuit, filed by Employee or on Employee’s
behalf.





    
 
Page 5 of 10
Employee Initials: /s/ DH

--------------------------------------------------------------------------------




r.)
Employee agrees that he will preserve the confidentiality of this Release and
not discuss or disclose its existence, substance, or contents to anyone other
than his spouse, attorney, accountant, or tax advisors, except as compelled or
authorized by law. Employee further agrees that he will not at any time,
disclose, use, or communicate to any person or entity, whether directly or
indirectly, any Confidential Information obtained by the Employee during the
term of Employee's employment with Employer, unless (i) such disclosure or
communication is compelled by law, or (ii) Employee has received specific
written authorization in advance from Employer prior to the disclosure, use, or
communication. Confidential Information shall mean any information regarding,
affecting, or relating to the clients, operations, or business of Employer that
is treated as confidential by Employer and that is not generally known by or
otherwise available to third parties.



s.)
Employee agrees that he will not disparage Employer or its Releasees in any way
to any person or entity. Notwithstanding this provision, in the unlikely event
that Employee is subpoenaed as part of a government entity’s investigation of
Employer, Employee may provide truthful information about his employment to the
government entity without violating this Release.



t.)
If Employee is asked to discuss the subjects prohibited by subparagraphs 3(r)
and (s) above, Employee is authorized to respond as follows:



I had a good relationship with Bloomin’ Brands, but my position was eliminated.
I have no disputes with Bloomin’ Brands.


u.)
For a two-year period commencing on the date Employee executes this Agreement,
Employee shall not, individually or jointly with others, offer employment to, or
hire, any employee of Employer, their franchisees or affiliates, or otherwise
solicit or induce, directly or indirectly, any employee of Employer, their
franchisees or affiliates to terminate their employment. This prohibition on
solicitation shall include but not be limited to any employee of Employer or its
affiliates assigned to Employer’s Restaurant Support Center in Tampa, Florida,
except for non-management personnel recruited through general solicitations in
print or other media.



v.)
Employee agrees to submit all requests for reimbursement no later than two weeks
after the Separation Date. Employer reserves the right to deny requests for
reimbursement made more than two weeks after the Separation Date. Reimbursement
eligibility will be determined consistent with Employer’s usual policies and
procedures.



w.)
Employee agrees this Release shall serve as Employee’s resignation from any and
all director, officer or other positions Employee has held at any time for or on
behalf of the Employer and/or Employer’s affiliates.



x.)
Employee shall comply with all other terms of this Release as provided for
herein.







    
 
Page 6 of 10
Employee Initials: /s/ DH

--------------------------------------------------------------------------------




4.
As consideration for the promises made by Employee in this Release, Employer
promises and obligates itself to perform the following covenants under this
Release:



a.)
Employer shall pay Employee a lump sum severance payment in the gross amount of
$1,500,000, less legal deductions and withholdings.



b.)
Employer shall pay Employee a lump sum of $16,500 to reimburse Employee for 12
months continuing coverage of his benefits pursuant to the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).



c.)
As additional consideration for this Release, Employer will provide Employee
with outplacement services with Challenger, Gray & Christmas for a period of up
to 12 months, to be used consecutively, beginning after the expiration of the
Revocation Period referenced in paragraph 6 below.



d.)
Employer will not contest any claim for unemployment benefits related to
Employee’s employment with Employer ended on the Separation Date.



e.)
Employer shall send the payments described in paragraphs 4(a) and 4(b) above to
Employee’s home address within 10 days after the expiration of the Revocation
Period referenced in paragraph 6 below.



f.)
Employer shall comply with all other terms of this Release as provided for
herein.



5.
Employee shall have a period of 21 calendar days (“the Consideration Period”)
from the date he is presented with this Release to consider the Release’s terms
and consequences before executing the Release. Employee is not required to let
the full Consideration Period elapse before executing the Release; the Release
may be executed on any date within the Consideration Period.



6.
Employee and Employer agree that Employee may revoke the Release for any reason
at any time during the seven calendar days immediately following Employee’s
execution of the Release ("the Revocation Period"). To revoke this Release,
Employee must cause written notice of his intent to revoke this Release to be
delivered to Pablo Brizi at Employer’s Restaurant Support Center, 2202 N.
Westshore Boulevard, 5th Floor, Tampa, FL 33607, within the Revocation Period.
This Release shall not become effective or enforceable until the Revocation
Period has expired without such notice having been delivered to Employer in the
specified manner.



7.
Employee agrees that each of the following statements is truthful and accurate:



a.)
Employee is of sound mind and body.



b.)
Employee has sufficient education and experience to make choices for himself
that may affect his legal rights.



c.)
Employee has full legal capacity to make decisions for himself.





    
 
Page 7 of 10
Employee Initials: /s/ DH

--------------------------------------------------------------------------------




d.)
Employee is aware that this Release has significant legal consequences.



e.)
Employee has been advised to consider consulting with an attorney of his choice
prior to signing this Release.



f.)
Employee has decided to sign this Release of his own free will, and his decision
to sign this Release has not been unduly influenced or controlled by any mental
or emotional impairment or condition.



g.)
Employee is not executing this Release because of any duress or coercion imposed
on him by anyone.    



h.)
Employee acknowledges that he has not compromised any claim for unpaid wages
under the Fair Labor Standards Act as he has received full compensation for all
hours worked, at the appropriate rate of pay, and no other wages, overtime,
compensation, benefits, or other amounts are due and owing.



8.
Employee represents that he has not sold, transferred, or assigned to a third
party any claims that he may have against Employer and its Releasees. Employee
represents that any claims that he may have against Employer and its Releasees
are unencumbered and otherwise within his power to dispose of. Employee
represents that he does not have any pending lawsuits, claims, or actions
against Employer and its Releasees, or that if he does, he has fully disclosed
such lawsuits, claims, or actions to Employer prior to executing this Release.
Employee further represents that he has not suffered any injuries, illnesses, or
accidents in the course of his employment other than those he has previously
disclosed to Employer, and that any previously disclosed injuries, illnesses, or
accidents are included within the scope of the claims settled by this Release.



9.
Employee has returned all property of Employer and its affiliates in Employee’s
possession, including but not limited to, training materials, laptop computers,
customer correspondence, sales information, company discount card and gift
cards. All such materials are the exclusive property of the Employer.



10.
Commencing on the Separation Date, Employee shall not, individually or jointly
with others, directly or indirectly, whether for Employee’s own account or for
any other person or entity, engage in or own or hold any ownership interest in
any of the following companies, or any franchisee of those companies: Brinker
International, Cheesecake Factory, Chipotle Mexican Grill, Cracker Barrel,
Darden Restaurants, Dine Brands Global, Domino’s Pizza, Jack in the Box, Texas
Roadhouse, Wendy’s, YUM! Brands. Employee shall not act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor or in any other capacity for, nor lend any assistance (financial or
otherwise) or cooperation to, any of the aforementioned companies for a
continuous period of twelve months. It shall not be a violation for Employee to
own a one percent (1%) or smaller interest in any corporation required to file
periodic reports with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended or successor statute.





    
 
Page 8 of 10
Employee Initials: /s/ DH

--------------------------------------------------------------------------------




11.
Employee shall not, individually or jointly with others, for the benefit of the
Employee or any third party, publish, disclose, use or authorize anyone else to
publish, disclose or use any secret or confidential material or information
relating to any aspect of the business or operations of the Employer or any of
its affiliates, including, without limitation, any secret or confidential
information relating to the business, customers, trade or industrial practices,
trade secrets, technology, recipes, product specifications, restaurant operating
techniques and procedures, marketing techniques and procedures, financial data,
processes, vendors and other information or know-how of the Employer or any of
its affiliates, except (i) to the extent required by law, regulation or valid
subpoena, or (ii) to the extent that such information or material becomes
publicly known or available through no fault of the Employee.



12.
Any and all prior understandings or agreements between Employee and Employer
with respect to the subject matter of this Release are merged into this Release,
which fully and completely expresses the entire agreement and understanding of
the parties with respect to the subject matter hereof. Notwithstanding this
provision, this Release shall not in any way diminish any obligation, duty or
undertaking owed by the Employee to Employer because of any other contract or
agreement or law. The rights and releases given to Employer in this Release will
be in addition to, and not in place of, any and all other rights held by
Employer by virtue of any other contract, agreement or undertaking, and to that
extent, the obligations of the Employee survive the execution of this Release.



13.
In addition to any rights and remedies Employer provided by law, Employer has
the right to set-off any amounts for any damages to Employer and/or its
affiliates caused by Employee’s noncompliance with this Release, including as
related to the non-solicitation provision.



14.
This Release cannot be orally amended, modified, or changed. No change,
amendment, or modification to the terms of this Release shall be valid unless
such change, amendment, or modification is memorialized in a written agreement
between the parties that expressly references this Release and identifies the
provisions herein that are to be changed, amended, or modified. Such change,
amendment, or modification must be signed by Employee and by duly authorized
officers or representatives of Employer.



15.
This Release is made and entered into in the state of Florida, and shall in all
respects be interpreted, enforced and governed under the laws of Florida. In the
event of a breach of this Release by either party, the other party shall be
entitled to seek enforcement of this Release exclusively before a state or
federal court of competent jurisdiction located in Hillsborough County, Florida,
and the state and federal courts located in Hillsborough County, Florida shall
be deemed to have exclusive jurisdiction and venue over any litigation related
to or arising from this Release. This Release shall not be construed to waive
any right of removal that may apply to any action filed in state court by either
party to this Release.



16.
At the conclusion of any litigation or dispute arising out of or related to this
Release, the prevailing party may recover, in addition to damages, the costs and
fees (including





    
 
Page 9 of 10
Employee Initials: /s/ DH

--------------------------------------------------------------------------------




attorney's fees, paralegal fees, and expert fees) reasonably incurred in
connection with the litigation or dispute.


17.
The language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties. As used in this Release, the singular or plural shall be deemed to
include the other whenever the context so indicates or requires.



18.
Should any provision of this Release be declared or be determined by any court
to be illegal or invalid, the remaining parts, terms or provisions shall remain
valid unless declared otherwise by the court. Any part, term or provision which
is determined to be illegal or invalid shall be deemed not to be a part of this
Release.



19.
The parties agree that a true copy of this Release may be used in any legal
proceeding in place of the original and that any such true copy shall have the
same effect as the original.

    
PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.







Executed at Tampa, Florida this 28th day of January, 2020.
 
 
 
 
/s/ Amy Herlihy
/s/ Donagh Herlihy
Witness
 
Donagh M. Herlihy, Employee
 
 
 
 
 
 
 
 
 
 
 
 
Executed at Tampa, Florida this 28th day of February, 2020.
 
 
 
 
 
 
EMPLOYER
 
 
 
 
 
/s/ Pablo Brizi
 
By: /s/ Kelly Lefferts
Witness
 
Title: Chief Legal Officer









    
 
Page 10 of 10
Employee Initials: /s/ DH